UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6740



JAMES ARTHUR BROWN,

                                            Plaintiff - Appellant,

          versus

LONNIE M. SAUNDERS, Warden, Augusta Correc-
tional Center; JOHN B. METZGER, III, Chairman,
Virginia Parole Board; RONALD ANGELONE, Di-
rector, Virginia Department of Corrections;
LAUREL A. CORNER, Manager, Central Criminal
and Legal Records; V. V. GRANT, Augusta Griev-
ance Coordinator; MRS. BYRAM, Secretary/AWP,
Augusta Correctional Center,

                                           Defendants - Appellees,

          and


LYDIA CALVERT TAYLOR, Judge, Circuit Court for
the City of Norfolk; THOMAS H. WOOD, Judge,
Augusta County Circuit Court; R. M. SPENCER,
Judge, Norfolk General District Court; KENT P.
PORTER, Assistant Commonwealth Attorney, Cir-
cuit Court for the City of Norfolk; JAMES N.
GARRETT, JR., Defense Counsel, Portsmouth;
JUNIUS P. FULTON, III, Appellate Counsel, Nor-
folk, Virginia; MARION R. CRANK, Detective,
Youth Division S/C Unit of Norfolk,

                                                       Defendants.
Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Richard B. Kellam, Senior District
Judge. (CA-94-804-2)


Submitted:   February 27, 1997          Decided:   March 10, 1997

Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


James Arthur Brown, Appellant Pro Se. Mary Elizabeth Shea, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Appellant filed an action seeking damages, challenging his ineligi-

bility for parole under Virginia law. To recover damages for an
allegedly unconstitutional conviction or sentence, or for other

harm caused by actions whose unlawfulness would render a conviction

or sentence invalid, a prisoner must prove that the conviction or

sentence was: (1) reversed on direct appeal; (2) expunged by execu-
tive order; (3) declared invalid by a state tribunal authorized to

make such a determination; or (4) called into question by a federal

court's issuance of a writ pursuant to 28 U.S.C. § 2254 (1994),

amended by Antiterrorism and Effective Death Penalty Act of 1996,
Pub. L. No. 104-132, 110 Stat. 1214. See Heck v. Humphrey, ___ U.S.

___, 62 U.S.L.W. 4594, 4597 (U.S. June 24, 1994) (No. 93-6188).

Because Appellant has failed to make such a showing, his claim is

not ripe and must be dismissed without prejudice. Accordingly, we
affirm as modified to reflect dismissal without prejudice to Appel-

lant's right to file another action if his claim becomes ripe. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                              AFFIRMED AS MODIFIED



                                3